     Kelly R. Kichline
 1   Nevada State Bar No. 10642
     MGM RESORTS INTERNATIONAL
 2   6385 S. Rainbow Blvd., Suite 500
     Las Vegas, Nevada 89118
 3   Tel: (702) 692-5651
     Email: kkichline@mgmresorts.com
 4
     Attorney for Defendant
 5   MGM Grand Hotel, LLC
 6
                                     UNITED STATES DISTRICT COURT
 7
                                            DISTRICT OF NEVADA
 8
     SALVADOR A. LIBUTAN, an Individual
 9                                                       Case No.: 2:20-cv-00304-RFB-NJK
                        Plaintiff,
10
                                                         JOINT MOTION TO TEMPORARILY
     vs.
11                                                       STAY PROCEEDINGS
     MGM GRAND HOTEL LLC, a Domestic
12   Limited-Liability Company.
13                      Defendants.
14
             Plaintiff Salvador A. Libutan (“Plaintiff”) and Defendant MGM Grand Hotel, LLC
15
     (“Defendant” or “MGM Grand”), by and through their counsel of record, jointly request this Court to
16
     temporarily stay discovery and all proceedings in this case until June 1, 2020, which is a period of
17
     sixty-nine (69) days from the date this joint motion is being filed.
18
     I.      STATEMENT OF FACTS
19
             1.      Procedural History of This Case.
20
             Plaintiff’s Complaint was filed on February 12, 2020 (ECF No. 1) and served on Defendant on
21
     February 18, 2020. See ECF No. 6.
22
             On March 10, 2020, Defendant filed a Partial Motion to Dismiss Plaintiff’s Complaint
23
     (“Motion to Dismiss”), ECF. No. 8. Plaintiff’s Response to the Motion to Dismiss is presently due to
24
     be filed by March 24, 2020.
25
             The parties’ Discovery Plan and Proposed Scheduling Order is presently due to be filed by
26
     April 24, 2020 (see Docket 8); thus, no scheduling order has yet been entered, nor have any other dates
27
     yet been scheduled by the Court in this case.
28
 1            2.     Events Since Defendant’s Motion to Dismiss Was Filed.
 2            On March 11, 2020, the World Health Organization (“WHO”) publicly characterized the
 3   Coronavirus (COVID-19) as a pandemic. See https://www.who.int/dg/speeches/detail/who-director-
 4   general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020 (accessed March 21,
 5   2020).
 6            On March 12, 2020, Governor Steve Sisolak issued a Declaration of Emergency for the State
 7   of Nevada. See http://gov.nv.gov/uploadedFiles/govnewnvgov/Content/News/Press/2020/Declaration
 8   %20of%20_Emergency%20re%20COVID.pdf (accessed March 21, 2020).
 9            On March 13, 2020, President of the United States Donald Trump declared a nationwide
10   emergency.       See      COVID-19         Declaration      of     Emergency        Directive      002,
11   http://gov.nv.gov/News/Emergency_Orders/2020/2020-03-15_-_COVID-19_Declaration_of_
12   Emergency_Directive_001/ (accessed March 21, 2020).
13            Effective March 17, 2020, MGM Grand closed for an undetermined period of time and
14   currently remains closed. See https://investors.mgmresorts.com/investors/news-releases/press-release-
15   details/2020/MGM-Resorts-International-Statement-On-Temporary-Closure-Of-Las-Vegas-
16   Properties/default.aspx (accessed March 21, 2020).
17            On March 18, Governor Sisolak ordered all gaming establishments, including MGM Grand, to
18   close until at least April 16, 2020. See COVID-19 Declaration of Emergency Directive 002,
19   http://gov.nv.gov/News/Emergency_Orders/2020/2020-03-18_-_COVID-19_Declaration_of_
20   Emergency_Directive_002/ (accessed March 21, 2020).
21            On March 20, 2020, Governor Sisolak directed non-essential businesses to close until at least
22   April 16, 2020. See COVID-19 Declaration of Emergency Directive 003, http://gov.nv.gov/News/
23   Emergency_Orders/Emergency_Orders/ (accessed March 21, 2020).
24   II.      LEGAL STANDARD
25            “District courts have discretion to stay the proceedings before them in light of their inherent
26   power to control their own dockets and promote judicial economy.” Robben v. Carson City, No. 3:13-
27   cv-0438-RFB-VPC, 2016 U.S. Dist. LEXIS 52197, at *2-3 (D. Nev. Apr. 19, 2016) citing Lockyer v.
28

                                                        2
 1   Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005); Landis v. North Am. Co., 299 U.S. 248, 255 (1936).
 2   Although stays are disfavored, a stay may be granted when the request is for a limited duration, with a
 3   defined end point, and the risk of harm to another party is absent. Dependable Highway Express, Inc.
 4   v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007). This is a joint motion by the parties and,
 5   therefore, no prejudice to either party will result from the granting of the stay requested.
 6            Navigating the COVID-19 local, national, and global public health emergency has imposed an
 7   enormous drain upon MGM Grand’s resources. This unprecedented disruption in MGM Grand’s
 8   business would cause extreme difficulty in its participation in an Early Neutral Evaluation, which will
 9   be required pursuant to LR 16-6. Moreover, the unavailability of witnesses and documents due to the
10   closure of MGM Grand will significantly infringe on both parties’ ability to “meaningfully participate
11   in the discovery process,” which is an appropriate basis for staying proceedings. Sears v. Russell Rd.
12   Food & Bev., No. 2:19-cv-01091-APG-NJK, 2020 U.S. Dist. LEXIS 44385, at *4 (D. Nev. Mar. 13,
13   2020).
14            Until present, Governor Sisolak has stopped short of ordering Nevadans to “shelter in place,”
15   which would prohibit persons from leaving their homes except in certain extremely narrow and specific
16   circumstances; however, this public health emergency and the attendant limitations have been fluid,
17   sometimes changing dramatically from one day to the next.1 The situation is expected to continue to
18   worsen in the immediate future.         For these reasons, the parties submit that these extenuating
19   circumstances make a stay of proceedings appropriate in this case. Cf. Parkway Gallery Furniture,
20   Inc. v. Kittinger/Pennsylvania House Group, Inc., 116 F.R.D. 363, 365-66 (M.D.N.C. 1987) (“Good
21   cause” shown when there are “extenuating circumstances.”); Johnson v. Mammoth Recreations, 975
22   F.2d 604, 610 (9th Cir. 1992).
23            The parties further request that the due date for Plaintiff’s response to Defendant’s Motion to
24   Dismiss be set for 14 days from the latter of: June 1, 2020; or, until the date that any stay this Court
25   may grant has been lifted.
26
     1
        Further, local, state and federal authorities have emphasized the need for social distancing and urged persons
27   to     avoid    human        contact.        See,     e.g., https://www.osha.gov/Publications/OSHA3990.pdf;
     http://www.clarkcountynv.gov/public-communications/news/Pages/Clark-County-Closing-Most-Buildings-
28   Wednesday-Due-to-Coronavirus-Concerns.aspx.
                                                            3
 1   III.    CONCLUSION
 2           The undersigned counsel certify and represent that this request for a stay is submitted in good
 3   faith and is not intended to cause unnecessary burden or delay. For good cause shown, the parties
 4   jointly request this Court to stay discovery and all proceedings in this case until June 1, 2020.
 5
     Dated: March 22, 2020
 6

 7    HKM EMPLOYMENT ATTORNEYS LLP                           MGM GRAND HOTEL LLC

 8
      By: /s/Jenny L. Foley                                  By: /s/ Kelly R. Kichline
 9
      Jenny L. Foley, Bar #9017)                             Kelly R. Kichline, Bar #10642
10    Marta D. Kurshumova, Bar #14728)                       6385 S. Rainbow Blvd., Suite 500
      1785 East Sahara, Suite 300                            Las Vegas, NV 89118
11
      Las Vegas, Nevada 89104                                Telephone: (702) 692-5651
12    Telephone: (702) 625-3893                              Email: kkichline@mgmresorts.com
      Email: jfoley@hkm.com
13    Email: mkurshumova@hkm.com
                                                          Attorney for Defendant
14    Attorneys For Plaintiff                             MGM Grand Hotel, LLC
15    Salvador Libutan
                                                       IT IS SO ORDERED:
16

17

18
                                                       ________________________________
19                                                     RICHARD F. BOULWARE, II
20                                                     UNITED STATES DISTRICT JUDGE
21                                                     DATED this 24th day of March, 2020.

22

23

24

25

26
27

28

                                                         4
 1                                      CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on March 22, 2020, I electronically filed a copy of the foregoing
 3   with the Clerk of Court using the CM/ECF system, which sent a notification of such filing (NEF) to
 4   the registered participants as identified on the NEF to receive electronic service, including:
 5
     Jenny L. Foley
 6
     Marta D. Kurshumova
 7   1785 East Sahara, Suite 300
     Las Vegas, Nevada 89104
 8   Telephone: (702) 625-3893
     Email: jfoley@hkm.com
 9   Email: mkurshumova@hkm.com
10
     Attorneys For Plaintiff
11   Salvador Libutan

12

13
                                                     /s/ Kelly R. Kichline
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        5
